PER CURIAM.
The majority of the court are unable to agree to the third paragraph of Judge RbybuRN’s opinion. Pace’s authority as agent of the Phoenix Insurance Company was stated in his commission as follows:
“Be it known, That John W. Pace, of Elsberry, in the county of Lincoln and State of Missouri, is appointed and by these presents duly constituted agent of the Phoenix Insurance Company of the city of Brooklyn, with full power to receive proposals for insurance against loss and damage by fire in Elsberry, Missouri, and vicinity, to fix rates of premium, to receive money, and to countersign, issue, renew and consent to the transfer of policies of insurance, signed by the president or thé secretary of the said Phoenix Insurance Company, subject to the rules and regulations of said company, and to such instructions as may from time to time be given by its officers.”
In addition to the authority given in that commission, the testimony showed that Pace was in the habit of countersigning and issuing policies, and collecting premiums. His authority was ample to enable him to make a valid oral contract of insurance, according to the decision in Parsons v. Insurance Company, 132 Mo. 583. *174and according to the general current of authority. 1 Joyce, Insurance, sec., 525; Hotchkiss v. Ins. Co., 5 Hun (N. Y.) 9; Angell v. Ins. Co., 59 N. Y. 171.
In the Parsons case Kirk, the insurance company’s agent, undertook to modify the blank form of the policy furnished him by the company under “his authority to countersign and issue policies for the company;” and on an authority of that scope it was ruled that he was empowered to make an alteration in the usual form of the contract. It is true the opinion speaks about “an agent of an insurance company authorized to malte contracts of insurance in the name of his principal; to countersign, issue and deliver policies and receive the premiums therefor,” saying such an agent is clothed with the full authority of his principal. But if we look closely to the facts, it will be seen that Kirk had no power “to make contracts of insurance” other than was given to him by his authority to countersign and issue policies for the company.
The text of the section quoted from Joyce, which is supported by the cases cited, says, “an agent entrusted with blank policies signed by the president and secretary, with authority to negotiate, fill up and issue the same, may bind the company by parol contracts to insure. ’ ’
We think there is no doubt that Pace had power to make an oral contract of insurance, and as the issue of whether or not he did make one with King was submitted to the jury by appropriate instructions, their finding on the issue settles that part of the case.
The trial court received in evidence over the objection of the appellant, certain statements made by Pace, the tendency of which was to contradict his testimony that no contract of insurance for ten days was made. This testimony would have been competent by way of impeachment if the respondent had not made Pace his witness, but was incompetent for that purpose in view of the course the trial took; and so the learned *175circuit judge ruled. We agree with respondent’s counsel that the mere fact that the testimony was contradictory of Pace’s would not affect its competency as part of respondent’s case in chief, if it was otherwise competent. But Pace was no such general officer or agent of the insurance company as could hind the company by his statements, not made by special authority or as part of the res gestae of business he was transacting. To show the character of the objectionable testimony, we will quote some of it. One conversation occurred with witness Morris, who related it as follows:
“I went up to see Mr. Pace the morning after the fire and asked him if that church was insured, Star Hope Church, and he says, ‘No, I reckon not;’ I says, ‘I understand that it was;’ ‘Well,’ he says, ‘Mr. King had taken out a policy for sixty days and that run out and he renewed' it for thirty days, and he asked for ten or .fifteen days more,’ the way I understood him, and he says, ‘ The company turned him down on that; they thought it was too short a time, and there must be something wrong with it, they wouldn’t accept it,’ and'he says, ‘I have got a dollar or two in that now I will have to lose as he has not paid for the last policy, the thirty-day policy.’
“Q. That was all your conversation? A. I says, ‘You are sure it ain’t insured;’ and he says, ‘Yes.’ ”
That testimony was nothing but a narrative by Pace to outside persons of a past transaction he had had with King; therefore, it was hearsay and incompetent. Adams v. Railroad, 74 Mo. 553; Scoville v. Glasner, 79 Id. 455; 2 Wharton, Evidence, secs. 1175, 1178.
We concur in Judge Reybub-N’s views on this point and think the case should be reversed and remanded because of the admission of said testimony, which had a very prejudicial tendency.